Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a sequencer for use with a countermeasure defense system, classified in F41H11/02.
II. Claims 12-18, drawn to a method for firing an expendable countermeasure, classified in F41H11/02.
III. Claims 19-20, drawn to a method for changing a countermeasure defense system, classified in F41H11/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II / III are related as process (Inventions II and/or III) and apparatus (Invention I) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the latter condition applies. The apparatus as claimed does not require a digital waveform to be generated as a function of input indicative of firing an expendable countermeasure. This is specifically cited as a requirement for Invention II and is not a requirement for Invention I. Furthermore, Inventions II and/or III do not require a specific sequencer that comprises an input signal, circuit card, and an output analog signal in order to perform the method defined by those Inventions. Those steps may be done by any system or device capable of performing that functionality. Invention III is simply directed to swapping one sequencer for another, and does not require that the sequencer have any particular characteristic other than being user programmable.
Inventions I / II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to entirely different inventive modes and effects and are necessarily incapable of use together. Inventions I and II are directed to an apparatus and process for deploying countermeasures using an input signal, a circuit card for . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. Given the breadth of the claims, consideration of all the claims in view of their differences in scope would require a convoluted search and an examination process that would require special consideration to each of the distinct embodiments represented by the claims. A search applicable to one embodiment would need to be revisited, or in some cases may not even be applicable, to another claim set given the distinctions between the inventions. This becomes further exacerbated as claims are subsequently amended in view of prior art and any other patentability related issues. As such, an undue degree of consideration and search, i.e. examination, results.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner
Art Unit 3641